 
Exhibit 10.5

 
AMENDMENT
TO
LONGSTREET PROPERTY OPTION AGREEMENT
 
This Property Option Agreement Amendment (the “2016 Amendment”) is executed this
5th day of January, 2016 by and between MinQuest, Inc., a Nevada corporation
(“MinQuest’) and Star Gold Corp., a Nevada corporation (“Star Gold”) (each a
“Party” and together the “Parties”).
 
RECITALS
 
 
A.
MinQuest and Star Gold entered into a Property Option Agreement (the “Option
Agreement”), dated January 15, 2010, for the property referred to in the Option
Agreement as the “Longstreet Property” (the “Property”);

 
 
B.
Minquest and Star Gold subsequently entered into an Amendment to Longstreet
Property Option Agreement (the “2014 Amendment), dated December 10, 2014:

 
 
C.
Section 4 of the Option Agreement requires Star Gold to incur certain levels of
Expenditures on the Property, make certain cash payments to MinQuest and issue
to MinQuest certain numbers of options to purchase Star Gold common stock (the
“Options”), according to the schedules set forth therein;

 
 
D.
Section 2 of the 2014 Amendment adjusts the timing and amounts of the required
Expenditures, cash payments and option grants in the original Option Agreement;

 
 
E.
The Parties now desire to further revise portions of the 2014 Amendment to
adjust the timing and amounts of the required Expenditures, cash payments and
option grants required by Section 2 of the Option Agreement,

 
NOW, THEREFORE, in consideration of the covenants, agreements, representations
and warranties set forth in this 2015 Amendment, the Parties hereby covenant,
agree, represent and warrant as follows.
 
AGREEMENT
 
1.
DEFINITIONS.

 
All capitalized terms not defined in this 2016 Amendment shall have the meaning
ascribed to those terms in the Purchase Agreement.
 
1

 
 
2.
AMENDMENTS.

 
Section 4 of the Option Agreement shall be amended to provide for the following
schedule for Star Gold to incur the listed Expenditures, make the listed cash
payments and grant the listed Options to MinQuest:
 
 
(a)
Between January 17, 2015 and January 16, 2016 Star Gold shall:

 
 
(i)
incur Expenditures on the Property (including any surplus Expenditures incurred
prior to January 17, 2015) of one hundred thousand and no/100 dollars
($100,000.00); and

 
 
(ii)
make cash payments to MinQuest (independent of any required cash payments made
prior to January 17, 2015) totaling twenty thousand and no/100 dollars
($20,000.00). Payment shall be made no later than January 16, 2016; and

 
 
(iii)
grant MinQuest twenty five thousand (25,000) Options (independent of any Options
previously granted) to be exercised at the Fair Market Price.

 
 
(b)
Between January 17, 2016 and January 16, 2017 Star Gold shall:

 
 
(i)
incur Expenditures on the Property (including any surplus Expenditures incurred
prior to January 17, 2016) of one hundred fifty thousand and no/100 dollars
($150,000.00); and

 
 
(ii)
make cash payments to MinQuest (independent of any required cash payments made
prior to January 17, 2016) totaling twenty five thousand and no/100 dollars
($25,000.00). Payment shall be made no later than January 16, 2017; and

 
 
(iii)
grant MinQuest twenty five thousand (25,000) Options (independent of any Options
previously granted) to be exercised at the Fair Market Price.

 
 
(c)
Between January 17, 2017 and January 16, 2018 Star Gold shall:

 
 
(i)
incur Expenditures on the Property (including any surplus Expenditures incurred
prior to January 17, 2017) of three hundred thousand and no/100 dollars
($300,000.00); and

 
 
(ii)
make cash payments to MinQuest (independent of any required cash payments made
prior to January 17, 2017) totaling thirty five thousand and no/100 dollars
($35,000.00). Payment shall be made no later than January 16, 2018; and

 
 
(iii)
grant MinQuest forty thousand (40,000) Options (independent of any Options
previously granted) to be exercised at the Fair Market Price.

 
 
(d)
Between January 17, 2018 and January 16, 2019 Star Gold shall:

 
 
(i)
incur Expenditures on the Property (including any surplus Expenditures incurred
prior to January 17, 2018) of five hundred thousand and no/100 dollars
($500,000.00); and

 
 
(ii)
make cash payments to MinQuest (independent of any required cash payments made
prior to January 17, 2018) totaling forty thousand and no/100 dollars
($40,000.00). Payment shall be made no later than January 16, 2019; and

 
 
(iii)
grant MinQuest forty five thousand (45,000) Options (independent of any Options
previously granted) to be exercised at the Fair Market Price.

 
2

 
 
 
(e)
Between January 17, 2019 and January 16, 2020 Star Gold shall:

 
 
(i)
incur Expenditures on the Property (including any surplus Expenditures incurred
prior to January 17, 2019) of seven hundred thousand and no/100 dollars
($700,000.00); and

 
 
(ii)
make cash payments to MinQuest (independent of any required cash payments made
prior to January 17, 2019) totaling forty thousand and no/100 dollars
($40,000.00). Payment shall be made no later than January 16, 2020; and

 
 
(iii)
grant MinQuest fifty thousand (50,000) Options (independent of any Options
previously granted) to be exercised at the Fair Market Price.

 
 
(f)
Upon satisfaction of cumulative required Expenditures and transfer of property
to Star Gold Corp. by MinQuest, Star Gold shall:

 
 
(i)
make cash payments to MinQuest totaling eighty five thousand and no/100 dollars
($85,000.00). Payment shall be made no later than January 16, 2021.

 
3.
MISCELLANEOUS.

 
3.1       No Third Parties Benefited. This Amendment is between and for the sole
benefit of Star Gold and MinQuest and their successors and assigns, and creates
no rights whatsoever in favor of any other person or entity and no other person
or entity will have any rights to rely hereon.
 
3.2       Notices. All notices or other written communications hereunder will be
deemed to have been properly given (i) upon delivery, if delivered in person or
by facsimile transmission with receipt of an electronic confirmation thereof,
(ii) one Business Day after having been deposited for overnight delivery with
any reputable overnight courier service, or (iii) three Business Days after
having been deposited in any post office or mail depository regularly maintained
by the U.S. Postal Service and sent by registered or certified mail, postage
prepaid, return receipt requested, addressed as follows:
 
If to Star Gold:
Attn: Lindsay E. Gorrill
611 E. Sherman Avenue
Coeur d’ Alene, ID 83814
Phone: (208) 664-5066
Fax: (208) 765-8520
 
 
With a copy to:
Parsons/Burnett/Bjordahl/Hume, LLP
Attn: Robert J. Burnett
505 W. Riverside Avenue, Suite 500
Spokane, Washington 99201
Phone: (509) 252-5066
Fax: (509) 252-5067
 
 
If to MinQuest:
Attn: Richard Kern
4325 Christy Way
Reno, NV 89519
Phone: (775) ______________
Fax: (___) ________________
 
With a copy to:
Herb Duerr
1680 Greenfield Drive
Reno, NV 89509
Phone: (775) 825-8215

 
3

 
 
3.3       Additional Documents. Each Party shall execute such additional
documents as may reasonably be requested by the other Party to effectuate the
provisions of this Amendment.
 
3.4       Assignment. No Party may assign its rights or obligations under this
Amendment without the prior written consent of the other Party. Any purported
assignment without the other Party’s prior written consent will be void ab
initio.
 
3.5       Authorization; Binding Effect. Each Party represents to the other that
its execution of this Amendment has been authorized by all necessary corporate
action and that this Amendment constitutes a binding obligation of such Party.
Each individual who executes this Amendment on behalf of a Party represents to
all Parties that he or she is authorized to do so. This Amendment will bind each
Party’s successors and permitted assigns.
 
3.6       Attorneys’ Fees. If a Party is in default under this Amendment the
other Party will have the right, at the expense of the defaulting Party, to
retain an attorney to make demand, enforce remedies, or otherwise protect or
enforce the rights of the non-defaulting Party. A Party in default shall pay all
attorneys’ fees and costs so incurred.
 
3.7       Consents and Approvals. Unless specifically stated to the contrary in
this Amendment (i.e., by stating that a Party’s consent or approval may be
granted or withheld in its sole discretion), whenever any provision of this
Amendment requires a Party to provide its consent or approval, such Party will
not unreasonably condition, withhold or delay such consent or approval, provided
that the Party seeking the consent is not in default under the Agreement.
 
3.8       Consent Required to Amend or Waive. No amendment or modification of
any provision of this Amendment will be effective unless made in writing and
signed by each of the Parties.
 
3.9       Counterparts. This Amendment may be executed in counterparts each of
which will be deemed an original and such counterparts when taken together shall
constitute but one agreement.
 
 
 
 
 
 
 
4

 
 
3.10       Entire Agreement. This Amendment sets forth the entire understanding
of the Parties with respect to the subject matter of this Amendment and
supersedes all prior agreements and understandings between the Parties regarding
the subject matter of this Amendment. No other amendments to the Option
Agreement are contemplated or intended by this Amendment except such other
amendments as may be required to carry out the specific terms and intent of this
Amendment.
 
3.11       Governing Law; Consent to Jurisdiction. This Amendment and its
interpretation and enforcement are governed by the laws of the state of Nevada.
Each Party agrees that venue for any dispute arising out of or in connection
with this Amendment will be in Mineral County, Nevada and each Party waives any
objections it may now or hereafter have regarding such venue.
 
3.12       No Waiver. No waiver by any Party of any right or default under this
Amendment will be effective unless in writing and signed by the waiving Party.
No such waiver will be deemed to extend to any prior or subsequent right or
default or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.
 
3.13       Relationship of the Parties. The relationship of the Parties is
strictly one of Optionor and Optionee. This Amendment is neither intended to,
nor will it be construed as, an agreement to create a joint venture,
partnership, or other form of business association between the Parties.
 
3.14       Severability. If for any reason any provision of this Amendment is
determined by a tribunal of competent jurisdiction to be legally invalid or
unenforceable, the validity of the remainder of the Amendment will not be
affected and such provision will be deemed modified to the minimum extent
necessary to make such provision consistent with applicable law and, in its
modified form, such provision will then be enforceable and enforced.
 
3.15       Terminology. Unless specifically indicated to the contrary: (i)
wherever from the context it appears appropriate, each term stated in either the
singular or the plural will include the plural and the masculine gender will
include the feminine and neuter genders; (ii) the term “or” is not exclusive;
(iii) the term “including” (or any form thereof) will not be limiting or
exclusive; (iv) the words “Amendment,” “herein,” “hereof,” “hereunder,” or other
words of similar import refer to this Amendment as a whole, including exhibits
and schedules (if any), as the same may be modified, amended or supplanted. The
headings in this Amendment have no independent meaning.
 
3.16       Disclaimer—Preparation of Amendment. This Amendment was originally
prepared by counsel for Star Gold. The Parties agree, however, that this fact
shall not create any presumption in favor or against any Party in respect of the
interpretation or enforcement of this Amendment. Each other Party is advised to
have this Amendment reviewed by independent legal and tax counsel prior to its
execution. By executing this Amendment each such Party represents (i) that it
has read and understands this Amendment, (ii) that it has had the opportunity to
obtain independent legal and tax advice regarding this Amendment and (iii) that
it has obtained such independent advice or has freely elected not to do so.
 
5

 
 

 
 
 
 
 
[SIGNATURE PAGE TO FOLLOW - AMENDMENT TO LONGSTREET PROPERTY
OPTION AGREEMENT]
 
[SIGNATURE PAGE - AMENDMENT TO LONGSTREET PROPERTY OPTION
AGREEMENT]
 
IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as of the date first written above.
 
STAR GOLD CORP.
 
 
 
 
 
 
 
BY:
 
(-s- Lindsay E. Gorrill) [sg004_v1.jpg]
 
 
 
Lindsay E. Gorrill, Chairman
 
 
 
 
 
MINQUEST, INC.
 
 
 
 
 
 
 
BY:
 
(-s- Richard R. Kern) [sg001_v1.jpg]
 
 
 
Richard R. Kern
 
 
 
 
 
MINQUEST, INC.
 
 
 
 
 
 
 
BY:
 
(-s- Herb Duerr) [sg005_v1.jpg]
 
 
 
Herb Duerr
 
 
 
 
 
 
 
 
 
 

 
6

 
 
EXHIBIT A – PAYMENT SCHEDULE
 
The schedule of payments in Exhibit A is presented for purposes of
clarification. The overriding payment schedule is the narrative described in Sec
2 (a) to (f).
 
Required annual
expenditure between:
 
Required
expenditure
 
 
Annual stock
option grant to
Minquest
 
 
Annual
Payment Due to
Minquest
 
 
Annual stock
option grant and
Payment to
Minquest due
date
1/17/15
 
1/16/16
 
$
100,000
 
 
 
25,000
 
 
$
20,000
 
 
1/16/16
1/17/16
 
1/16/17
 
$
150,000
 
 
 
25,000
 
 
$
25,000
 
 
1/16/17
1/17/17
 
1/16/18
 
$
300,000
 
 
 
40,000
 
 
$
35,000
 
 
1/16/18
1/17/18
 
1/16/19
 
$
500,000
 
 
 
45,000
 
 
$
40,000
 
 
1/16/19
1/17/19
 
1/16/20
 
$
700,000
 
 
 
50,000
 
 
$
45,000
 
 
1/16/20
Upon transfer of property
 
 
 
 
 
 
 
 
 
$
85,000
 
 
Payment due upon transfer but no later than 1/16/21
TOTAL
 
$
1,750,000
 
 
 
185,000
 
 
$
250,000
 
 
 

 
All allowable expenditures in excess of the required annual expenditure shall be
carried-over to the subsequent year.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7
